CORRECTED OPINION

UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                No. 98-4923

CARL A. EUBANKS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
David C. Norton, District Judge.
(CR-97-110)

Submitted: August 10, 1999

Decided: September 22, 1999
Corrected Opinion Filed: November 18, 1999

Before NIEMEYER and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.
_________________________________________________________________

Affirmed by unpublished per curiam opinion.
_________________________________________________________________

COUNSEL

David P. McCann, Charleston, South Carolina, for Appellant. J. Rene
Josey, United States Attorney, Brucie H. Hendricks, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.
_________________________________________________________________

CORRECTIONS BEGIN ON PAGE 3
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Carl A. Eubanks appeals his resentencing on one count of armed
bank robbery, 18 U.S.C.A. § 2113(a), (d) (West Supp. 1999) (count
one), one count of possession of a firearm during a crime of violence,
18 U.S.C.A. § 924(c) (West Supp. 1999) (count two), and one count
of possession of a weapon by a convicted felon, 18 U.S.C.A.
§§ 922(g)(1), 924(e) (West Supp. 1999) (count three). This court
remanded to the district court Eubanks' first appeal with instructions
to impose a consecutive life sentence on count two. This court also
instructed the district court to put its reasons on the record if it
intended to impose a consecutive life sentence on count three. See
United States v. Eubanks, 1998 WL 801539 (4th Cir. Nov. 18, 1998)
(No. 98-4053) (unpublished).

At his resentencing, Eubanks was represented by G. Wells Dick-
son, Jr., the same attorney who had represented him on his first
appeal.* At the outset of the resentencing hearing, Dickson advised
the court that Eubanks had informed him "that I do not represent him
and he does not want me to represent him." In response, the court did
_________________________________________________________________
*It appears that no fewer than six attorneys have represented Eubanks
at one time or another during the course of this case. Following his
indictment, Eubanks was initially represented by federal public defenders
Ann Briks Walsh and John Robert Haley. Several months thereafter,
upon Eubanks' motion, Walsh and Haley were relieved as counsel and
Dale Thomas Cobb, Jr., was appointed in their place. Following the jury
trial at which he was convicted, Eubanks again requested new counsel
and his request was again accommodated. Accordingly, Cobb was
relieved and Dale DuTremble was appointed. DuTremble represented
Eubanks at the first sentencing proceeding. G. Wells Dickson, Jr., repre-
sented Eubanks on his initial appeal, and David P. McCann was
appointed to represent Eubanks in the present appeal from the resentenc-
ing proceeding.

                    2
not specifically relieve Dickson as counsel, but the district judge
addressed the defendant and stated that "if you don't want him--Mr.
Wells Dickson to represent you, that's fine. If you have anything to
say with regard to your sentence, I'll be glad to hear from you, sir."
Eubanks thereupon confirmed that he was dissatisfied with Dickson's
representation of him on the initial direct appeal, that he desired that
Dickson be relieved as his counsel, and that he wanted a new attorney
to represent him at the resentencing hearing. While the court did not
rule upon Eubanks' request for a different attorney to represent him
at the resentencing hearing, it did not delay the proceedings to permit
a new attorney to enter the case. Rather, the district judge proceeded
with the resentencing hearing, inviting Eubanks to personally address
the court as to any sentencing matter he wished to raise.

At the conclusion of the resentencing hearing, the district court
imposed life sentences on counts one and three to run concurrently
and a life sentence on count two to run consecutively to the life sen-
tences imposed upon counts one and three. In addition, the court con-
firmed that Eubanks did not want Dickson to continue to represent
him and advised Eubanks that another lawyer would be appointed to
represent him on appeal of the resentencing if he could not afford to
retain counsel.

On appeal, the attorney newly appointed to represent Eubanks
raises a single issue: that the district court erred in resentencing
Eubanks without appointing counsel to replace Dickson. In response,
the Government asserts that the district court did not err by proceed-
ing with the resentencing without appointing a new attorney for
Eubanks and that, in any event, any error thereby committed was
harmless.

We find it unnecessary to determine whether the district court was
required to accommodate Eubanks' belated request for a different
attorney at the resentencing hearing because we agree that under the
facts of this case any error in not replacing Dickson before proceeding
with resentencing was harmless. See United States v. Nolley, 27 F.3d
80, 81 (4th Cir. 1994). Eubanks was sentenced on count two in accor-
dance with this court's mandate. Further, the district court's decision
on remand to change the consecutive life sentence originally imposed

                    3
on count three to a concurrent sentence resolved the issue for which
the remand was directed in the manner most favorable to Eubanks.

We affirm Eubanks' sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4